Exhibit 10.1

 

LOGO [g184032g37q92.jpg]

April 22, 2016

VIA EMAIL

Ken Ludlum

[PRIVATE ADDRESS]

 

Re: Separation Agreement

Dear Ken:

As agreed, your employment will terminate and this letter contains the terms of
the separation agreement (the “Agreement”) which CareDx, Inc. (the “Company”) is
offering to you to aid in your employment transition.

1. Separation. Your employment with the Company will terminate on Wednesday,
June 1, 2016, the (“Separation Date”). Your title has transitioned from Chief
Financial Officer to Senior Financial Advisor on Wednesday, April 6, 2016.

2. Accrued Salary and Vacation. The Company will pay you all accrued salary, and
all accrued and unused vacation earned through the Separation Date, subject to
standard payroll deductions and withholdings. You are entitled to these payments
by law, regardless of whether or not you sign this Agreement.

3. Severance Payment. Although the Company is not otherwise obligated to do so,
if, on or within twenty-one (21) days from date of this Agreement, you sign,
date, return this Agreement to the Company, and you do not revoke the Agreement
within seven days of execution, the Company will allow you to allow you to
remain on payroll at 100% of your current monthly salary for the month of April
2016 (or, gross payment of $27,083.33) and 100% of your current monthly salary
for the month of May 2016 (or, gross payment $27,083.33), subject to applicable
deductions and withholdings (the “Severance”). You will be paid these amounts on
the last and 15th of each month, consistent with standard payroll practices. It
is intended that the Severance payment is exempt from Internal Revenue Code
Section 409A pursuant to Treasury Regulation Sections 1.409A-1(b)(4) and
1.409A-1(b)(9).

4. Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you are eligible to continue your group
health insurance benefits at your own expense after the Separation Date. Later,
you may be able to convert to an individual policy through the provider of the
Company’s health insurance, if you wish. On or after the Separation Date, you
will receive a separate notice describing your rights and obligations under
COBRA laws.



--------------------------------------------------------------------------------

5. Stock Options. Vesting of your outstanding stock options and any other equity
awards (the “Options”) will cease on the Separation Date and your unvested
shares shall terminate. Your Options, including your rights to exercise vested
shares, if any, are governed by the terms of your operative agreements with the
Company and the Company’s 2014 Equity Incentive Plan. You will have 90 days post
the Separation Date to exercise your options (including restrictive stock
options).

6. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, variable compensation, or equity), severance, or benefits on or
after the Separation Date, with the exception of any vested benefits you may
have under the express terms of a written ERISA-qualified benefit plan (e.g.,
401(k) account) or any vested Options (if timely exercised by you). By way of
example, but not limitation, you represent and warrant that you have not earned,
and are not owed, any commissions, bonus, or incentive compensation that has not
already been paid to you.

7. Expense Reimbursements. You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

8. Return of Company Property. By the close of business on the Separation Date,
you agree to return to the Company all Company documents (and all copies
thereof) and other Company property which you have in your possession or
control, including, but not limited to, Company files, clinical data, research
and development information, operational and personnel information, sales and
marketing information, customer lists, prospect information, notes, drawings,
records, plans, forecasts, reports, financial data, payroll information,
spreadsheets, studies, analyses, proposals, agreements, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). You agree that you will make a diligent search to locate any such
documents, property and information within the required timeframe. In addition,
if you have used any personally owned computer, server, e-mail system, mobile
phone, portable electronic device (e.g., BlackBerry), (collectively, “Personal
Systems”) to receive, store, prepare or transmit any Company confidential or
proprietary data, materials or information, then no later than within three
(3) business days after the Separation Date, you will provide the Company with a
computer-useable copy of all such information and then permanently delete and
expunge all such Company confidential or proprietary information from such
Personal Systems without retaining any copy or reproduction in any form. You
agree to provide the Company access to your Personal Systems, as requested, for
the purpose of verifying that the required copying and/or deletion is completed.
Your timely compliance with this paragraph is a condition precedent to your
receipt of the severance benefits hereunder.

 

2



--------------------------------------------------------------------------------

9. Proprietary Information Obligations. You acknowledge and reaffirm your
continuing obligations under your At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement (the “Confidential Information
Agreement”), a copy of which is attached as Exhibit A.

10. Confidentiality. The provisions of this Agreement shall be held in strictest
confidence by you and the Company and shall not be publicized or disclosed in
any manner whatsoever; provided, however, that: (a) you may disclose this
Agreement in confidence to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement to fulfill standard or legally required corporate reporting or
disclosure requirements; and (d) the parties may disclose this Agreement insofar
as such disclosure may be necessary to enforce its terms or as otherwise
required by law.

11. Nondisparagement. You agree not to disparage the Company, and the Company’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation, and the Company agrees to direct its officers and directors not to
disparage you in any manner likely to be harmful to your business, business
reputation or personal reputation; provided that both you and the Company may
respond accurately and fully to any question, inquiry or request for information
when required by legal process or in the course of a government investigation.

12. No Admissions. The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

13. Cooperation and Assistance. You agree that you will not voluntarily provide
assistance, information or advice, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with any claim or
cause of action of any kind brought against the Company, nor shall you induce or
encourage any person or entity to bring such claims. However, it will not
violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law, or if you cooperate in the
course of a government investigation. Further, you agree to voluntarily
cooperate with the Company if you have knowledge of facts relevant to any
threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company or its legal counsel, for preparing for and providing deposition
testimony, and for preparing for and providing trial testimony.

14. Release of Claims.

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, including but not
limited to the severance benefits, you hereby generally and completely release
the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date you sign this
Agreement (collectively, the “Released Claims”).

 

3



--------------------------------------------------------------------------------

(b) ADEA and Older Workers Benefit Protection Act Waiver. Employee, being forty
(40) years of age or older, acknowledges that he is waiving and releasing any
rights he may have under the Age Discrimination and Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary. Employee
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement, as defined herein. Employee acknowledges that the consideration given
for the waiver and Agreement is in addition to anything of value to which he is
already entitled. He further acknowledges that he has been advised in writing,
as required by the ADEA, that:

(i) He should, and is hereby affirmatively instructed to, consult with an
attorney prior to signing this Agreement;

(ii) He has twenty-one (21) days in which to consider this Agreement (although
he may choose voluntarily to sign it earlier);

(iii) He has seven (7) days following the date they sign this Agreement to
revoke the Agreement;

(iv) This Agreement shall not become effective or enforceable until the
revocation period has expired at 12:01 a.m. on the eighth (8th) day following
Employee’s execution of this Agreement (“Effective Date”);

(v) Nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this wavier under the
ADEA, nor does it impose a condition precedent, penalties or costs for doing so;
and

(vi) Should Employee choose to revoke this Agreement following his execution of
same, he must do so by notifying Company prior to the Effective Date of the
Agreement. Any revocation within this period must: (1) clearly state that
Employee is revoking this Agreement; (2) must be in writing and be signed by
Employee; and (3) must be delivered to Company to the attention of Matthew
Meyer, Chief Business Officer, 3260 Bayshore Boulevard, Brisbane, California
94005, Phone (415) 287-2393 and Fax (415) 287-2461.

(c) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (v) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended),

 

4



--------------------------------------------------------------------------------

the federal Americans with Disabilities Act of 1990, the federal Family and
Medical Leave Act (as amended (“FMLA”), the California Family Rights Act
(“CFRA”), the California Labor Code (as amended), and the California Fair
Employment and Housing Act (as amended).

(d) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (ii) any rights or
claims which are not waivable as a matter of law; and (iii) any claims for
breach of this Agreement. In addition, nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that you acknowledge and agree that you are hereby waiving your right to
any monetary benefits in connection with any such claim, charge or proceeding.
You hereby represent and warrant that, other than the Excluded Claims, you are
not aware of any claims you have or might have against any of the Released
Parties that are not included in the Released Claims.

(e) Waiver of Unknown Claims. In giving the releases set forth in this
Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to your release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.

15. Representations. You hereby represent that (a) you have been paid all
compensation owed and for all time worked, (b) you have received all the leave
and leave benefits and protections for which you are eligible pursuant to FMLA,
CFRA, any applicable laws or Company policies, and (c) you have not suffered any
on-the-job injury or illness for which you have not already filed a workers’
compensation claim.

16. Dispute Resolution. To ensure rapid and economical resolution of any
disputes regarding this Agreement, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company, or the termination
of such employment, including but not limited to statutory claims, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, CA conducted before a single
arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then applicable
JAMS arbitration rules. The parties each acknowledge that by agreeing to this
arbitration procedure, they waive the right to resolve any such dispute, claim
or demand through a trial by jury or judge or by administrative proceeding. You
will have the right to be represented by legal counsel at any arbitration
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under

 

5



--------------------------------------------------------------------------------

applicable law in a court proceeding; and (b) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. Nothing in this
Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any arbitration.

17. Miscellaneous. This Agreement, including the Confidential Information
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to the subject matter
hereof. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other agreements, promises, warranties or representations concerning its
subject matter. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this Agreement and the
provision in question shall be modified so as to be rendered enforceable in a
manner consistent with the intent of the parties insofar as possible under
applicable law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California without regard to conflicts of law
principles. Any ambiguity in this Agreement shall not be construed against
either party as the drafter. Any waiver of a breach of this Agreement, or rights
hereunder, shall be in writing and shall not be deemed to be a waiver of any
successive breach or rights hereunder. This Agreement may be executed in
counterparts which shall be deemed to be part of one original, and facsimile
signatures shall be equivalent to original signatures.

If this Agreement is acceptable to you, please sign and date below and return
the fully signed Agreement to me within fourteen (21) days of your receipt of
this Agreement. The Company’s offer contained herein will automatically expire
if we do not receive the fully signed Agreement from you within this timeframe.

Thank you for your efforts on behalf of the Company and I wish you the best in
your future endeavors.

 

Sincerely,

 

CareDx, Inc.

By:   /s/ Peter Maag  

Peter Maag

President & CEO

 

 

UNDERSTOOD AND AGREED: /s/ Ken Ludlum Ken Ludlum April 22, 2016 Date

 

6